Citation Nr: 0834931	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  07-02 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert A. Laughlin, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in June 2006, a statement of the case 
was issued in September 2006, and a timely substantive appeal 
was received in January 2007.  The veteran testified at a 
Board hearing in April 2008; the transcript is of record.

In April 2008 correspondence from the veteran's 
representative, it was noted that in November 2007 a private 
psychiatrist opined that the veteran's diagnosed paranoid 
schizophrenia probably contributed to his PTSD.  The 
appellant's representative has requested that the veteran's 
claim of service connection for schizophrenia be reopened 
based on such opinion of record.  This issue is referred to 
the RO for appropriate action.

The issue of entitlement to service connection for PTSD on 
the merits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
is further action is required on his part.


FINDINGS OF FACT

1.  In a November 1989 rating decision, the RO denied 
entitlement to service connection for PTSD; the veteran did 
not file a notice of disagreement.  

2.  In a January 1999 rating decision, the RO denied 
entitlement to service connection for PTSD; the veteran did 
not file a substantive appeal to perfect his appeal.  

3.  In May 2005, the veteran filed a request to reopen his 
claim of service connection for PTSD. 

4.  Additional evidence received since the RO's January 1999 
decision is new to the record, relates to an unestablished 
fact necessary to substantiate the merits of the claim of 
service connection, and raises a reasonable possibility of 
substantiating the claim. 


CONCLUSIONS OF LAW

1.  The November 1989 and January 1999 RO decisions are 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the 
January 1999 denial, and the claim of service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New & Material

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c) and an unappealed Board denial is final under 
38 U.S.C.A. § 7104, and the claim may only be reopened 
through the receipt of "new and material" evidence.  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim was received in May 
2005, and the regulation applicable to his appeal defines new 
and material evidence as existing evidence that by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2007).  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In June 1989, the veteran filed an initial claim of service 
connection for PTSD.  A September 1989 VA examination 
reflected a diagnosis of schizophrenia, and the examiner 
opined that his condition was not consistent with PTSD.  

The veteran's claim was denied in a November 1989 rating 
decision, on the basis of no diagnosis.  The veteran did not 
initiate an appeal of this decision, therefore, the RO's 
decision is final.  38 U.S.C.A. § 7105.  

In October 1998, the veteran filed a claim to reopen 
entitlement to service connection for PTSD.  In support of 
his claim, VA outpatient treatment records dated from 
February 1997 to September 1998 were associated with the 
claims folder.  Such records did not reflect a diagnosis of 
PTSD.  

The veteran's claim was denied in a January 1999 rating 
decision on the basis of no diagnosis.  The veteran filed a 
notice of disagreement in March 1999 and a statement of the 
case was issued in April 1999; however, the veteran did not 
file a substantive appeal.  Thus, the RO's decision is final.  
38 U.S.C.A. § 7105.  

In May 2005, the veteran submitted a claim to reopen.  The 
evidence that must be considered in determining whether new 
and material evidence has been submitted in this case is that 
evidence added to the record since the issuance of the RO 
determination in January 1999.  In support of his claim to 
reopen, the veteran has submitted multiple documents to 
support his claim of combat service and claimed stressors, 
and has also submitted a November 2007 private psychiatric 
evaluation reflecting a diagnosis of PTSD.  The Board has 
determined that such evidence is new and relates to an 
unestablished fact necessary to substantiate the merits of 
the claim, and raises a reasonable possibility of 
substantiating the claim of service connection for PTSD.  The 
claim of service connection for PTSD, therefore, is reopened.  
38 U.S.C.A. § 5108.  The Board's decision is strictly limited 
to the reopening of the claim and does not address the merits 
of the underlying service connection claim.  

Veterans Claims Assistance Act of 2000

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations at this time.  See generally 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  It is anticipated that any 
VCAA deficiencies will be remedied by the RO while the case 
is in remand status.   


ORDER

New and material evidence has been received to reopen the 
claim of service connection for PTSD.  To this extent, the 
appeal is granted, subject to the directions set forth in the 
following remand section of this decision.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and, credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See id.  The evidence necessary to establish 
the occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending upon whether 
the veteran engaged in "combat with the enemy," as 
established by recognized military combat citations or other 
official records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 
66 (1993); Cohen v. Brown, 10 Vet. App. 128 (1999).

The veteran's DD Form 214 reflects that he served from April 
1969 to September 1970, which included 10 months and 25 days 
of foreign service in Vietnam from October 28, 1969, to 
September 13, 1970.  He is in receipt of the National Defense 
Service Medal, Vietnam Campaign Medal with device, Vietnam 
Service Medal with 1 star, and Rifle Marksmanship Badge.  The 
veteran's service personnel records reflect that he was a 
rifleman on October 31, 1969, January 31, 1970, and February 
20, 1970.  On October 31, 1969, he was with the CoF, BLT 2/26 
9th MAB, and on January 31, 1970, and February 20, 1970, he 
was with CoF 2nd Bn 26th Mar FMF.  Moreover, a record entitled 
'Combat History - Expeditions' states "Part in Defense of Da 
Nang" from October 31, 1969, to September 12, 1970.  
However, the nature and extent of the veteran's participation 
in this defense is not described.

In light of the veteran's service personnel records which 
reflect service as a rifleman with the above units, and a 
combat history expedition, the Board has determined that 
further development of the record is necessary to determine 
whether the veteran 'engaged in combat' during his period of 
service in Vietnam.  

The U.S. Navy should be contacted to determine whether the 
veteran's service as a rifleman with the units detailed 
hereinabove and participation in the 'Defense of Da Nang' 
would entitle him to a Combat Action Ribbon or any other 
combat award or decoration.

The U.S. Navy or any other repository of information should 
be contacted to provide operational reports, and/or unit 
histories with regard to the veteran's unit, CoF, BLT 2/26 
9th MAB, and participation in the Defense of Da Nang from 
October 31, 1969, to January 30, 1970, and his unit CoF 2nd 
Bn 26th Mar FMF from January 31, 1970, to February 20, 1970.

Then, the RO should make a specific finding as to whether the 
veteran engaged in combat, per 38 U.S.C. § 1154(b) and 
38 C.F.R. § 3.304.  

If the Board determines that the veteran engaged in combat, 
then the RO should assess whether the November 2007 diagnosis 
of PTSD conforms to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV).  If the RO determines that such 
diagnosis does not conform to the DSM-IV criteria, then the 
veteran should be scheduled for a VA examination to assess 
whether he has PTSD based on in-service stressors.

Accordingly, the case is REMANDED for the following actions:

1.  The U.S. Navy should be requested to 
confer an opinion as to whether the 
veteran's service as a rifleman with the 
units detailed hereinabove and 
participation in the 'Defense of Da Nang' 
from October 31, 1969, to September 12, 
1970, would entitle him to a Combat 
Action Ribbon or any other combat award 
or decoration.

2.  The U.S. Navy or any other repository 
of information should be requested to 
provide operational reports and/or unit 
histories with regard to unit, CoF, BLT 
2/26 9th MAB, and participation in the 
Defense of Da Nang for the period October 
31, 1969, to January 30, 1970; and, 
provide operational reports and/or unit 
histories with regard to unit, CoF 2nd Bn 
26th Mar FMF, and participation in the 
Defense of Da Nang, for the period 
January 31, 1970, to February 20, 1970.

3.  After completing any other necessary 
stressor development, determine whether 
the veteran 'engaged in combat' per 38 
U.S.C. § 1154(b).

4.  If it is determined that the veteran 
'engaged in combat,' assess whether the 
November 2007 diagnosis of PTSD conforms 
to the DSM-IV criteria.  If not, then the 
veteran should be scheduled for a VA PTSD 
examination.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  

     The examiner should be informed of 
the finding that the veteran engaged in 
combat.  If PTSD is diagnosed, the 
examiner should clearly indicate 
whether or not it is due to combat 
related stressors. 

5.  Thereafter, ensure that all VCAA 
requirements have been met and review the 
expanded record and determine if service 
connection is warranted.  If the benefit 
sought remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.



The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


